Citation Nr: 1721692	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a disability rating of 10 percent for right ankle arthrofibrosis, status post healed Achilles tendon rupture.

2.  Entitlement to an increased rating greater than 10 percent for right ankle arthrofibrosis, status post healed Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, which reduced the disability rating of the right ankle from 10 percent to noncompensable, effective January 1, 2011.  

The Board notes that the RO has characterized the appeal solely as a claim for increased rating for the right ankle; however, as noted above, the claim stems from an appeal of the October 2010 rating decision that reduced the Veteran's rating for the right ankle, following an initial claim for increased rating for the right ankle.  It is somewhat unclear as to whether the Veteran intended only to disagree with the propriety of the reduction, but given that the Veteran's representative argued in August 2016 that the matter on appeal was one of increased rating, while the May 2017 statement from the Veteran's representative contended that the issue was solely one of the propriety of the reduction, the Board will consider both issues to be in appellate status.  As will be discussed in greater detail below, the Board finds the October 2010 determination to reduce the Veteran's 10 percent rating to noncompensable for right ankle arthrofibrosis, status post healed Achilles tendon rupture, not to have been proper and restores herein the 10 percent rating.  As such, the Board has recharacterized the issues as above and listed the rating reduction issue and the increased rating issue separately on the title page.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

The Veteran's substantive appeal indicated that he wanted a hearing before a member of the Board in Washington D.C. and such a hearing was scheduled in March 2017.  Prior to the hearing, the Veteran submitted a March 2017 statement in which he withdrew his request for a hearing.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO reduced the Veteran's rating for right ankle arthrofibrosis, status post healed Achilles tendon rupture, from 10 percent to noncompensable, effective January 1, 2011, based on examination findings showing an improvement in the disability. 

2.  At the time of the October 2010 rating decision, the evidence of record failed to establish improvement in the Veteran's overall functional impairment or in the frequency and severity of the symptomatology associated with his right ankle arthrofibrosis, status post healed Achilles tendon rupture, such that a noncompensable rating was warranted.

3.  Throughout the appellate time period, the Veteran's right ankle arthrofibrosis, status post healed Achilles tendon rupture, has been manifested by subjective flare-ups and pain with extended physical activities, as well as general pain in the mornings.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for right ankle arthrofibrosis, status post healed Achilles tendon rupture, from 10 percent to noncompensable, effective January 1, 2011, was improper, and restoration of the prior rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5024 (2016).

2.  The criteria for an increased rating greater than 10 percent for right ankle arthrofibrosis, status post healed Achilles tendon rupture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.71a, DC 5299-5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist including the procedural requirements in 38 C.F.R. § 3.105 (2016) addressed below.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Rating Reduction and Increased Rating

Applicable Law for Rating Reduction

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  Id.  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id.  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r) (2016). 

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a net reduction of compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his proper address of record of the contemplated action, furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  The notice requirements were complied with in this case.

Applicable Law for Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

The diseases under DCs 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Moreover, Note (2) to DC 5003 (degenerative arthritis) provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints assigned under DC 5003 will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a. 

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 
 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In addition to the foregoing, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45. 

Relevant Procedural and Factual Background

The 10 percent rating for the Veteran's right ankle arthrofibrosis, status post healed Achilles tendon rupture, was awarded by the RO in a March 2008 rating decision, effective from March 29, 2007, and was reduced to noncompensable, effective January 1, 2011, by the RO in an October 2010 rating decision. 

The Veteran's service-connected right ankle arthrofibrosis, status post healed Achilles tendon rupture, was and is rated under DC 5299-5024 as analogous to tenosynovitis.  

As noted above, a March 2008 rating decision granted entitlement to service connection for right ankle arthrofibrosis, status post healed Achilles tendon rupture, and assigned a 10 percent disability rating.  In reaching that determination, the rating decision discussed the Veteran's in-service Achilles tendon rupture, with resulting physical therapy, and reports of ongoing swelling.  A November 2007 VA contract examination report included complaints of continued weakness and lack of endurance in the right ankle.  On examination, there was tenderness, without edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Range of motion of the ankle was limited to 5 degrees (20 degrees noted as being normal) of dorsiflexion and 25 degrees (45 degrees noted as being normal) plantar flexion.  Joint function was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  An X-ray was normal.  The rating decision specifically indicated that the rating was based on painful or limited motion of the right ankle, a major joint.

Following the rating decision, in April 2008, the Veteran injured his right ankle slipping down one step the previous day.  Pain was described as 2 out of 10.  A November 2008 VA treatment record included normal muscle strength, sensation, and reflexes in the lower extremities.  A May 2009 VA contract examination for an unrelated gout claim included examination of the bilateral ankle joints, which both showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There were no problems or limitations with repetitive use and the Veteran's gait was normal. Under weight bearing, alignment of the Achilles tendon on the right was normal. 

In September 2009, the Veteran filed a claim for increased rating for the right ankle disability.  In an undated statement from the Veteran's wife, she indicated that his right Achilles tendon rupture had weakened his lower legs.  A statement from the Veteran's son noted that his leg problems limited him to a slow walk in the morning, as well as difficulty with stairs.  The Veteran still cut the grass and climbed ladders, but overall functioning was limited and activities caused significant difficulties.  A November 2009 private treatment record included complaints of gout flare-up in the right ankle.  On examination, there was no evidence of atrophy or swelling.  The Veteran had functional range of motion of the ankle.

The Veteran underwent a VA contract examination in December 2009.  As to his right ankle problems, the Veteran reported weakness, swelling, stiffness, lack of endurance, fatigability, and pain.  He experienced flare-ups of pain once per week and lasting two days.  He described the right ankle pain level as 2 out of 10.  The flare-ups were precipitated by physical activity and stress.  During flare-ups there was no functional impairment or limitation of motion in the joint.  The Veteran described pain and difficulty with standing and walking over 30 minutes and reported that he favored the leg that had the torn Achilles tendon.  On examination, the Veteran had a normal gait and posture, without any evidence of abnormal weight bearing.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement in the right ankle.  The left ankle was similar on examination.  There was no ankylosis of either ankle.  Range of motion of both the right and left ankle were within normal limits (20 degrees of dorsiflexion and 45 degrees of plantar flexion) and there was no change following repetitive range of motion exercises.  There was no noted functional limitation.  The diagnosis was changed to right ankle arthrofibrosis with degenerative joint disease, status post healed Achilles tendon.

Based entirely on the December 2009 examination findings, a July 2010 rating decision proposed to reduce the Veteran's right ankle disability rating from 10 percent to noncompensable.  An October 2010 rating decision effectuated the reduction, based on the results of the December 2009 examination.  Specifically, the rating decision noted that the examination report showed no objective evidence of current painful or limited motion of the right ankle.

In his October 2010 notice of disagreement, the Veteran indicated that he was unable to run or walk extended distances without pain in the right ankle.  He conceded that his range of motion might have been normal at the time of examination, but that he needed to take pain medication every morning in order to "get moving."  December 2010 statements from others indicated that the Veteran had ongoing problems with walking and overall mobility due to pain, although the precise basis for the difficulty was not discussed.

Multiple VA treatment records document complaints of ongoing right ankle pain.  Some of the pain was attributed to gout, but even after medication improved the gout symptoms the Veteran continued to experience right ankle pain due to increased activities.  A March 2015 VA contract examination continued to show normal range of motion of the bilateral ankles without evidence of pain.  The examination, however, was noted not to having been conducted during a flare-up of pain.

Reduction Analysis

The Board concludes that the above evidence does not reflect an improvement in the Veteran's symptoms at the time the rating reduction was made final to the point that a 10 percent rating was not warranted.  In that regard, the Veteran's objective symptoms certainly had improved from the time of initial rating decision granting the 10 percent rating, as at that time there was objectively limited range of motion in the right ankle, while by the time of the October 2010 rating decision objective range of motion was normal.  That said, the Veteran continued to report ongoing right ankle pain during periods of flare-ups and with extended activity.  In addition, there was credible lay evidence from family members discussing problems with walking on the right ankle in the morning and a general decrease in functioning due to right ankle problems.  The Veteran attributed his normal range of motion and other findings on examination to the fact that he had took medication in the morning in order to function normally.  The Board finds that the foregoing symptoms constitute the type of functional loss due to pain contemplated by 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Given the ongoing subjective right ankle problems and the absence of objective testing during flare-ups or following extended activity, the Board does not find that the December 2009 VA examination report was adequate to demonstrate sustained improvement in normal activities to the point that a noncompensable rating was warranted.  Based on the evidence of record at the time of the final reduction in October 2010, the Board finds that the reduction of the Veteran's rating for right ankle arthrofibrosis, status post healed Achilles tendon rupture, from 10 percent to noncompensable was not supported by the evidence.  Dofflemeyer, 2 Vet. App. at 277.  As such, the Board finds that the reduction is not supported by the preponderance of the evidence and a restoration of the prior 10 percent rating is warranted.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Increased Rating Analysis

As an initial matter with respect to the increased rating claim, the Board finds no prejudice to the Veteran in proceeding with the adjudication even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 creates range of motion and other testing requirements with which VA must comply.  In this case, the Veteran has conceded that his range of motion and other findings have been within normal limits at the time of examination and, instead, asserts that the basis for his claim for an increased rating is due to discomfort during flare-ups and/or with extended standing or walking for 30 minutes or longer which can be avoided prior to an examination.  He also has reported that he needed to take medication in the morning in order to function in a normal manner at the time of examination.  As such, the Board does not find that a remand for re-examination pursuant to the provisions of Correia would serve any useful purpose.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board concludes the objective medical evidence and the Veteran's and his family's statements regarding his symptomatology fail to show disability that more nearly approximates that which warrants the assignment of a disability rating greater than 10 percent for any period on appeal.  As an initial matter, the Board notes that a higher rating is not warranted under the provisions of DC 5003, as a 20 percent rating under that DC is specifically prohibited based on Note 2 of that DC where the original rating (as here) is under DC 5024.  Even were such a rating permitted, the Veteran has not reported incapacitating exacerbations due to right ankle dysfunction as necessary to warrant a 20 percent rating under DC 5003.  To warrant a 20 percent disability rating under DC 5271 the Veteran would have to exhibit marked limitation of ankle motion.  The medical evidence fails to show any limitation of ankle motion during the appellate time period and the Veteran has conceded that he had normal motion on examination.  There is lay evidence of limited motion during flare-ups and with extended standing, walking, or other activities, but the evidence shows that other than running the Veteran has been able to perform regular activities.  His son specifically noted that the Veteran was not limited in his activities, but that he seemed less energetic or willing to undertake additional activities.  The Board does not find these limitations to be comparable to marked limitation of motion of the right ankle.  As such, the Board finds that a rating greater than 10 percent under DC 5271 is not warranted.  

As discussed in the reduction section above, the Board finds that the criteria for a 10 percent rating is warranted based on additional functional limitation pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The Board does not find that a higher rating is warranted based on those criteria as, to the extent that the Veteran experiences some limitation of function of the right ankle during flare-ups or with extended activities, testing has shown normal range of motion and no objective evidence of tenderness, pain, or other evidence of dysfunction.  Of greater weight, the Veteran has normal muscle strength and no evidence of atrophy.  Thus, despite the Veteran's reported problems associated with the right ankle, he clearly is able to use the ankle in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right ankle disability.  Therefore, the Board finds that the Veteran's service-connected right ankle disability is entitled to a 10 rating pursuant to DC 5299-5024 and the DeLuca criteria enumerated above, but not greater.

The Board also has considered whether separate or higher ratings would be warranted under any other DC.  There is no lay or medical evidence suggestive of ankylosis of the right ankle and, as such, a rating under DC 5270 is not warranted.  Similarly, the Veteran does not have disability or symptomatology consistent with ratings under DCs 5272 to 5274.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right ankle disability.  For this reason, staged ratings are not applicable. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Restoration of the prior 10 percent rating for right ankle arthrofibrosis, status post healed Achilles tendon rupture, effective January 1, 2011, is granted.

Entitlement to an increased rating greater than 10 percent for right ankle arthrofibrosis, status post healed Achilles tendon rupture, is denied.


____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


